DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73-115 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 73 cites the “California Bleed Emission Test Protocol” which is indefinite because that is a protocol that can change over time and so is not possible to know the meets and bounds of the claim as this policy changes and as it changes it would also change the scope of protection.  There are many claims that also cite this test protocol that should define it before referring to it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 73-76, 100, 101, 103-108, 110-114 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Byrne (U.S. Pub. No. 2018/0363594).
Regarding claim 73, Byrne discloses an evaporative emission control canister system comprising: 
an evaporative emission control canister (101) comprising at least one canister adsorbent volume comprising a canister adsorbent material (204) having a total canister adsorbent material volume, and 
at least one bleed emission scrubber (300); 
wherein the at least one bleed emission scrubber comprises a scrubber adsorbent volume (301-305 which is disclosed in paragraph 114 as being able to be the same as the main canister),
 wherein the scrubber adsorbent volume comprises a scrubber adsorbent material (301) and has a g-total butane working capacity (BWC) of .1 grams to less than 2 grams (abstract ‘retentivity’); 
wherein the bleed emission scrubber is in fluid communication with the evaporative emission control canister (shown in fig. 2); 
wherein the evaporative emission control canister system is configured to permit sequential contact of the canister adsorbent volume and the scrubber adsorbent volume by the fuel vapor (vapor would travel sequentially from 204 to 301 as disclosed in paragraph 127); and 
wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 20 mg under the California Bleed Emission Test Protocol (BETP) (as per 112 rejection this is indefinite but also cited by the reference in paragraph 305) when tested under the following test conditions: 
(i) the total canister adsorbent material volume in the evaporative emission control canister is 2.5L and at a purge volume of 80 bed volumes; or 
(ii) the total canister adsorbent material volume in the evaporative emission control canister is 1.9L and at a purge volume of 135 bed volumes (paragraphs 36 and 142 discloses similar conditions).
Regarding claim 74 which depends from claim 73, Byrne discloses further comprising 
a fuel vapor purge tube (106 is the purge tube to connect to an engine disclosed in paragraph 106) for connecting the evaporative emission control canister to an engine, 
a fuel vapor inlet (104 is the inlet from a fuel tank disclosed in paragraph 106) conduit for venting the fuel tank to the evaporative emission control canister, and 
a vent conduit (107 to 105 vents to the atmosphere) for venting the evaporative emission control canister to the atmosphere and for admission of purge air to the evaporative emission control canister.
Regarding claim 75 which depends from claim 73, Byrne discloses wherein the canister adsorbent material is selected from the group consisting of 
activated carbon, carbon charcoal, zeolites, (clays option addressed)
clays (disclosed in paragraph 158), 
porous polymers, porous alumina, porous silica, molecular sieves, kaolin, titania, ceria, and combinations thereof (clays option addressed).
Regarding claim 76 which depends from claim 75, Byrne discloses wherein the activated carbon is derived from a material including a member selected from the group consisting of wood, wood dust, wood flour, cotton linters, peat, coal, coconut, lignite, carbohydrates, petroleum pitch, petroleum coke, coal tar pitch, fruit pits, fruit stones, nut shells, nut pits, sawdust, palm, vegetables, synthetic polymer, natural polymer, lignocellulosic material, and combinations thereof (clays option addressed)
Regarding claim 100 which depends from claim 73, Byrne discloses wherein the second adsorbent volume has an effective BWC of less than about 2 grams/dl (Abstract states less than 1).
Regarding claim 101 which depends from claim 73, Byrne discloses wherein the second adsorbent volume has an effective BWC of from about 0.5 grams/dl to about 2 grams/dl (Abstract states less than 1).
Regarding claim 103 which depends from claim 73, Byrne discloses wherein the evaporative emission control canister has a canister adsorbent volume of 3.5 L or less, 3.0 L or less, 2.5 L or less, or 2.0 L or less (paragraph 280 discloses a 1.8 L volume).
Regarding claim 104 which depends from claim 73, Byrne discloses comprising: 
a single canister adsorbent volume (101 is the canister with one volume), 
wherein the canister adsorbent volume comprises at least one chamber (shown in fig. 2), 
wherein there is canister adsorbent material loaded within the at least one chamber (201-204 is the material); 
a single bleed emission scrubber (300),  
wherein the at least one bleed emission scrubber comprises a scrubber adsorbent volume (comprised of 301-305), 
wherein the scrubber adsorbent volume comprises a scrubber adsorbent material and has a g-total BWC of less than 2 grams (301-305); and 
a canister adsorbent volume of from about 1.5L to about 2.OL (disclosed in paragraph 280); 
wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 20 mg under the California Bleed Emission Test Protocol (BETP) at a purge volume of 135 bed volumes (disclosed in paragraph 305)
Regarding claim 105 which depends from claim 104, Byrne discloses wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 10 mg under the California Bleed Emission Test Protocol (BETP) (paragraph 323 discloses these values).
Regarding claim 106 which depends from claim 104, Byrne discloses wherein the canister adsorbent volume comprises two chambers (103 is the dividing wall), wherein there is canister adsorbent material loaded within each chamber (shown in fig. 2).
Regarding claim 107 which depends from claim 104, Byrne discloses wherein the second adsorbent volume has an effective BWC of less than about 2 grams/dl (paragraph 115 discloses this).
Regarding claim 108 which depends from claim 107, Byrne discloses wherein the second adsorbent volume has an effective BWC of from about 0.5 grams/dl to about 2 grams/dl (paragraph 115 discloses this).
Regarding claim 110 which depends from claim 73, Byrne discloses comprising: 
a single canister adsorbent volume (101 is the canister with one volume), 
wherein the canister adsorbent volume comprises at least one chamber (shown in fig. 2), 
wherein there is canister adsorbent material loaded within the at least one chamber (201-204 is the material); 
a single bleed emission scrubber (300); and 
a canister adsorbent volume of from about 2.5L to about 3.0L (disclosed in paragraph 281); 
wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 20 mg under the California Bleed Emission Test Protocol (BETP) at a purge volume of 80 bed volumes (disclosed in paragraph 305)
Regarding claim 111 which depends from claim 110, Byrne discloses wherein the evaporative emission control canister system has a 2-Day Diurnal Breathing Loss (DBL) of less than about 10 mg under the California Bleed Emission Test Protocol (BETP) (paragraph 323 discloses these values).
Regarding claim 112 which depends from claim 110, Byrne discloses wherein the canister adsorbent volume comprises two chambers (103 is the dividing wall), wherein there is canister adsorbent material loaded within each chamber (shown in fig. 2).
Regarding claim 113 which depends from claim 110, Byrne discloses wherein the second adsorbent volume has an effective BWC of less than about 2 grams/dl (paragraph 115 discloses this).
Regarding claim 114 which depends from claim 113, Byrne discloses wherein the second adsorbent volume has an effective BWC of from about 0.5 grams/dl to about 2 grams/dl (paragraph 115 discloses this).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 77, 78, 81, 83, 85, 87-91, 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Pub. No. 2018/0363594) as applied to claim 73 above, and in view of Romanos (U.S. Pub. No. 2013/0190542).
Regarding claim 77 which depends from claim 73, Byrne discloses
at least one of: i. a butane affinity of greater than 60% at 5% butane (disclosed in paragraph 136); ii. a butane affinity of greater than 35% at 0.5% butane; iii. a micropore volume greater than about 0.2 ml/g and a mesopore volume greater than about 0.5 ml/g.
Byrne does not disclose a particulate carbon, wherein the particulate carbon has a BET surface area of at least about 1300 m2/g.
Romanos, which deals in particulate carbons for adsorbents, teaches a particulate carbon, wherein the particulate carbon has a BET surface area of at least about 1300 m2/g (paragraph 8 discloses a value of 2000 m2/g).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Byrne with the surface area of Romanos because this allows for a custom design for the desired application (paragraph 7).
Regarding claim 78 which depends from claim 77, Byrne discloses wherein the particulate carbon has an n-butane adsorption capacity of at least about 40 ml/g (paragraph 31 discloses this capacity) at about 3 mm Hg n-butane pressure (paragraph 221 discloses that this was done at a greater pressure).
Regarding claim 81 which depends from claim 77, Romanos discloses the particulate carbon has a BET surface area of from about 1300 m2/g to about 2500 m2/g (disclosed in paragraph 163).
Regarding claim 83 which depends from claim 77, Romanos discloses wherein the particulate carbon has a micropore volume of from about 0.20 ml/g to about 0.35 ml/g (paragraph 121 discloses a micropore of .32 cc/g.  note 1cc/g = 1 ml/g).
Regarding claim 85 which depends from claim 77, Romanos discloses wherein the particulate carbon has a mesopore volume of from about 0.5 ml/g to about 0.8 ml/g (paragraph 121 discloses a mesopore range of greater than .25 cc/g.  note 1cc/g = 1 ml/g)
Regarding claim 87 which depends from claim 77, Romanos discloses wherein the particulate carbon has a BET surface area of about 1400 m2/gram (paragraph 163 discloses a value of 1500 m2/g), a micropore volume of about 0.3 ml/g, and a mesopore volume of about 0.75 ml/g (paragraph 121 discloses a micropore of .32 cc/g and a mesopore range of greater than .25 cc/g.  note 1cc/g = 1 ml/g).
Regarding claim 88 which depends from claim 77, Byrne discloses wherein the bleed emissions scrubber comprises a substrate (paragraph 29 discloses a substrate).
Regarding claim 89 which depends from claim 88, Byrne discloses wherein the substrate is selected from the group consisting of foams, monolithic materials, non-wovens, wovens, sheets, papers, twisted spirals, ribbons, structured media of extruded form, structured media of wound form structured media of folded form, structured media of pleated form, structured media of corrugated form, structured media of pored form, structured media of bonded form (paragraph 156 discloses that the substrate can be bonded and BRI of structured media would be met by any physical media bonded to the adsorbent), and combinations thereof (bonded form option addressed).
Regarding claim 90 which depends from claim 88, Byrne discloses wherein the substrate is molded, formed or extruded with a mixture comprising the scrubber adsorbent material (paragraph 156 discloses that the substrate is formed with the adsorbent in discussing the substrate as the “heat input unit”).
Regarding claim 91 which depends from claim 88, Byrne discloses wherein the substrate comprises a coating, wherein the coating comprises the scrubber adsorbent material and a binder (the substrate is disclosed as a layer on the adsorbent with a binder in paragraph 156).
Regarding claim 96 which depends from claim 91, Byrne does not disclose
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coating be less than 500 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  This is simply a coating on a system that is dealing with measurements in this range which would make this operation range appropriate.
Regarding claim 97 which depends from claim 91, Romanos discloses wherein the binder is present in an amount from about 10% to about 50% by weight relative to the particulate carbon (this weight range is disclosed in paragraph 113).
Regarding claim 98 which depends from claim 91, Byrne discloses wherein the binder is an organic polymer (paragraph 156 discloses that the substrate is a heat input unit consisting of conductive materials that can be a conductive adsorbent.  Paragraph 158 discloses that the adsorbents can be made from “natural polymers” which are organic.).
Claim 102, 109, 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Pub. No. 2018/0363594) as applied to claims 73, 104, 110 above, and in view of Hiltzik (U.S. Pat. No. 9,732,649).
Regarding claims 102 , 109, 115 which depends from claims 73, 104 and 110, Byrne does not disclose wherein the second adsorbent volume has a g-total BWC from about 0.1 grams to less than 2 grams.
Hiltzik, which also deals with adsorbent materials in a fuel vapor device, teaches wherein the second adsorbent volume has a g-total BWC from about 0.1 grams to less than about 2 grams (Abstract teaches the subsequent adsorbent volume having a g-total of 2 grams and col. 4, lines 55-65 shows it to be the secondary volume similar to the Byrne reference. Further shown in Table 2 example 13)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Byrne with the g-total BWC of Hiltzik because this allows for the reduction of fuel vapors (col. 6, lines 5-10).

Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive.
Applicant argues on pages 11 and 12 that the amendments made to the specification overcome the 112 rejection over what is required by the California bleed emission protocol.  Where this enables the test limitations and their results the limitation in the claim needs to state the date at which this protocol was passed.  That way the limitation does not change the meets and bounds of the claim as time progresses and this protocol gets amended.
Applicant argues on page 12 that the reference used does not discloses a BWC of .1 to 2 grams.  The abstract discloses using a retentivity of 1 g/dL.  This discloses a value within the disclosed range.
Applicant argues on pages 12 and 13 that the office action acknowledges that the scrubber volume does not disclose a BWC within the recited range.  The office action admitted that the limitation of claim 115, which requires a second adsorbent volume to have a BWC in a range of .1-2 g/dL, is not disclosed.  It is the requirement for a second volume having that range that the Byrne reference did not disclose.  It is further argued that Hiltzik discloses a volume of 2 and not the range less than 2.  MPEP 2131.03 II states that a range that touches the claimed range can anticipate the limitations which 2 ‘touches’ a range that ends at ‘less than 2’, further Table 2 gives a specific example where a value of less than 2 is actually used falling within the range required.  Finally it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a BWC of less than 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Both references discuss a multitude of BWC ranges and their benefit which establishes the BWC as a results effective variable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GONZALO LAGUARDA/Examiner, Art Unit 3747